Citation Nr: 1810364	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiac disability, to include ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  He had service in the Republic of Vietnam, and received the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Effective December 30, 2009, the Veteran is evaluated as totally disabled due to service-connected disorders ("TDIU"). 

The claim for service connection for a cardiac disability was remanded by the Board in June 2014 for further development of the record.  The development has been completed and the case has been returned to the Board for appellate decision. 


FINDING OF FACT

The Veteran has not been diagnosed with a cardiac disorder. 


CONCLUSION OF LAW

The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by a letter sent to the Veteran in January 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, along with VA, Social Security Administration, and private medical records.  The duty to obtain relevant records is satisfied.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded an in-person VA heart examination in February 2010.  The VA examiner provided clear explanations in support of the opinion and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e).

The list of diseases that are deemed associated with herbicide exposure includes "ischemic heart disease," which includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309 (e), Note (2).  In contrast, "ischemic heart disease" does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309 (e).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran alleged at the hearing and in a brief submitted by his representative that he was exposed to Agent Orange in 1967 or 1968, which caused him to have ischemic heart disease.  According to the Veteran, he was diagnosed with a heart condition in 1999.  In a December 2009 statement from the Veteran, he stated he has ischemic heart disease related to a prior heart attack. 

Service treatment records are silent as to any complaints of or treatment for a cardiac disorder.  Both the Veteran's induction and separation examination medical reports show normal findings.  The claims file contains private medical records dating back to August 1988, when it was noted the Veteran had never been diagnosed with heart disease.  In November 1994, the Veteran began to experience periodic pains in his upper abdomen and chest that were not severe and lasted for about 10 seconds.  The Veteran was told he may have been experiencing indigestion, and he felt better after taking medication.  Private records from December 1996 indicate the Veteran had no history of heart attack, congestive heart failure, or heart disease. 

In August 1998 the Veteran was taken to the emergency room due to complaints of sudden onset of chest pain that lasted for two to three minutes but subsided.  At that time, the Veteran reported having a similar episode two weeks prior.  From April 1999 through January 2003, private medical records repeatedly show that the Veteran had no history of heart attack, congestive heart failure, or heart disease.  During that same period, the Veteran  answered "no" for all heart and cardiovascular conditions, with the exception of an occasion in April 2000 when the Veteran reported having a history for either heart burn, heart arrhythmia, or tightness and pain in the chest. 

In June 2003, the Veteran was transported to the hospital due to complaints of mid-sternal intermittent chest pain and pressure, along with shortness of breath, that had onset two days prior.  A diagnosis and medication were not provided, but it was noted that the Veteran did not have a history of coronary artery disease.  Treatment notes from October 2003 show the Veteran was seen again for atypical chest pain, but a Cardiolite stress test was normal.  From May 2004 through May 2006, medical records show the Veteran did not have any heart or cardiovascular conditions other than high blood pressure, which he reported having in May 2006. 

A medical report from May 2007 noted that the Veteran has a history of "CHF" (chronic/congestive heart failure) that has been under control.  The report did not indicate whether the Veteran reported having this heart condition or if it was information taken from other medical records.  However, the physician noted that the Veteran denied having chest pains, heart palpitations, or shortness of breath , and did not diagnosis the Veteran with any heart condition.  From September 2007 through December 2007, the Veteran continued to deny having a history of heart or cardiovascular conditions, including congestive heart failure. 

Private records from January 2008 show the Veteran underwent a two day myocardial perfusion imaging study.  The results were unremarkable, with no scintigraphic evidence of pharmacologically induced myocardial ischemia.  From September 2008 through November 2008, the Veteran reported having chest pains with exercise, a heart murmur, and shortness of breath, but otherwise indicated he has never had any heart problems.

VA medical records dated March 2009, November 2009, January 2014, and March 2015 show the Veteran was prescribed Lisinopril for heart and blood pressure.  However, other than instructing that the Veteran should check his weight every morning as part of a routine CHF screen, there is no other indication that the Veteran was being treated by VA for a heart condition.  

The Veteran attended a VA examination in February 2010.  The examiner concluded that the Veteran had no current diagnosis of ischemic heart disease.  The Veteran reported having a heart murmur as a child, but he denied having a current diagnosis of a cardiac condition.  Additionally, the Veteran reported having atypical chest pains since 2005 that required no further evaluation, and he denied requiring medical management for a heart disease.  The examiner concluded there was insufficient evidence to warrant a diagnosis of ischemic heart disease.  The Veteran had VA examinations to assess other conditions in October 2010 and March 2011.  The reports from those examinations indicate the Veteran did not have a heart abnormality diagnosis, nor did he have a history of any heart condition including myocardial infarction, heart disease, or congestive heart failure. 

The preponderance of the evidence is against a finding that the Veteran has a cardiac disorder caused by service.  The Veteran's claim that he has ischemic heart disease is inconsistent with the Veteran's self-reports and the medical records.  For more than two decades the Veteran was noted to have denied having a heart condition.  Though he has been treated for chest pain and shortness of breath, he was not diagnosed with a cardiac disorder on any of those occasions.  The instances in the record that state the Veteran has a history of congestive heart failure are not accompanied by an examination or further explanation to establish how or when the diagnosis was reached, nor do those particular notes point to a source for the original diagnosis.  Additionally, three VA examination reports indicate that the Veteran does not have a current cardiac condition, nor does he have a history of a heart condition.  

As the Veteran has not been diagnosed with a cardiac disorder, including ischemic heart disease,  the claim of entitlement to service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for a cardiac disorder, to include ischemic heart disease, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


